Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  January 17, 2018                                                                                      Stephen J. Markman,
                                                                                                                  Chief Justice

  156714                                                                                                     Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano
  In re GARRETT                                                                                        Richard H. Bernstein
  __________________________________                                                                        Kurtis T. Wilder
                                                                                                      Elizabeth T. Clement,
                                                                                                                       Justices
  MICHAEL R. GARRETT,

                 Plaintiff-Appellant,

  v                                                                  SC: 156714
                                                                     COA: 338539
  WAYNE CIRCUIT COURT JUDGE,

             Defendant-Appellee.
  ____________________________________/

                  On order of the Chief Justice, plaintiff-appellant having failed to pay the
  partial filing fee as required by the order of November 27, 2017, the Clerk of the Court is
  hereby directed to close this file.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            January 17, 2018
           jam
                                                                                Clerk